Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a heating roll press machine comprising…wherein the preheating unit controls the temperature distribution in the width direction of the processing object so that a maximum heating temperature of the pair of rollers is 400°C or more and 800°C or less, in combination with the rest of the claimed limitations.
Claim 4 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a heating roll press method comprising: … changing a position of the processing object passing through the heating roll press in a roller width direction of the pair of rollers with lapse of time, in combination with the rest of the claimed limitations.
Claim 7 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a heating roll press machine comprising … wherein the preheating unit controls the first temperature distribution in a width direction of the processing object so that a maximum heating temperature of the pair of rollers is 400°C or more and 800°C or less, in combination with the rest of the claimed limitations.

An updated search did not yield any prior art that teaches a combination of a preheating unit preheats an processing object so that a temperature distribution differs according to positions in a width direction of the processing object and a maximum heating temperature of the pair of rollers is 400°C or more and 800°C or less or changing a position of the processing object passing through the heating roll press in a roller width direction of the pair of rollers with lapse of time. Therefore, it is concluded by the Examiner that claims 1-2, 4-5, and 7 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        January 6, 2021